Citation Nr: 0930054	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Buffalo, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in September 
2008 for further development.


FINDINGS OF FACT

1.  The Veteran served for over 90 days during a period of 
war.

2.  The Veteran is receiving nonservice-connected pension 
for: generalized anxiety disorder, rated 50 percent; 
hypertension, rated 10 percent; and bilateral foot 
dermatitis, rosacea, left inguinal hernia, and mitral valve 
regurgitation, each rated 0 percent; with a combined rating 
of 60 percent.

3.  The Veteran's disability picture does not permanently 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education and 
work experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
nonservice-connected pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.321(b)(2), 4.15, 4.16, 4.17, 4.104, 4.114, 4.118, 
4.130, Diagnostic Codes 7000, 7101, 7338, 7806, 7828 and 9400 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
a permanent and total disability rating for nonservice-
connected pension purposes in the June 2005 rating decision, 
he was provided notice of the VCAA in June 2005.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

The Veteran argues that he is entitled to a permanent and 
total disability rating for nonservice-connected pension 
purposes.

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  

In this case, the Veteran's active duty service from January 
1967 to January 1970 meets such service requirements.  See 38 
C.F.R. §§ 3.2, 3.6(a).

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.340.  A person is considered to be permanently 
and totally disabled if such person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the person.  38 U.S.C.A. § 1502(a).

Total disability will be considered to exist when there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation; permanent total disability shall be taken 
to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, Section 
4.15 establishes an "objective standard" of average 
impairment in earning capacity, so that a veteran may qualify 
for VA pension if his or her disability is sufficiently 
disabling to be permanently and totally disabling for the 
average person.  Talley v. Derwinski, 2 Vet. App. 282, 287- 
288 (1992).

Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide 
pension eligibility for a veteran whose disability does not 
meet the objective criteria but which for that particular 
veteran is so incapacitating as to preclude a substantially 
gainful occupation.  Id. at 288.

Thus, for the purpose of pension, all veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent are rated as permanently and 
totally disabled.  Such disabled person must be unable to 
secure or follow a substantially gainful occupation as a 
result of a single disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if the veteran's disabilities render him or her 
unemployable.  Marginal employment, for example, as a self- 
employed farmer or other person, while employed in his or her 
own business, or at odd jobs or while employed at less than 
half the usual remuneration is not considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the above percentage 
requirements but is found to be unemployable by reason of his 
or her disability(ies), age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes:  the Veterans Service 
Center Manager; or where regular schedular standards are met 
as of the date of the rating decision, the rating board.  38 
C.F.R. § 3.321(b)(2).

Factual Background 

The Veteran contends that he is unemployable due solely to 
his psychiatric disability.  The record reflects current 
treatment for rosacea, acne, hypertension, bilateral foot 
dermatitis and a psychiatric disorder, diagnosed as 
depressive disorder, depression and generalized anxiety 
disorder.  No current treatment for left inguinal hernia and 
mitral valve regurgitation has been shown by the record.  

In his May 2005 claim, the Veteran reported that he had not 
worked since March 2005 and that his disability prevented him 
from obtaining or maintaining gainful employment.  

In July 2004, the Veteran reported having a drinking problem 
and admitted himself to the VA for detox and rehabilitation.  
VA outpatient treatment reports during this time reflect the 
Veteran complained of insomnia, anxiety, irritability, 
feeling on edge and difficulties in maintaining sobriety.  
Mental status evaluations during this period revealed that 
the Veteran was oriented times three with rational, coherent 
and productive speech.  He reported anxiety, distress, poor 
appetite and insomnia.  The Veteran denied any delusions or 
hallucinations.  He reported having feelings of depression 
because several family members had died.  His mood was 
depressed and affect was constricted.  He denied any suicidal 
or homicidal ideation, intention or plans.  His insight was 
fair and judgment was fair to good, thus neither were found 
to be impaired.  No thought disorder was found and the 
Veteran was noted as being cognitively intact.  The Veteran 
was diagnosed with depression, not otherwise specified, 
continuous alcohol dependence, alcohol dependence disorder, 
alcohol detox and rule out anxiety disorder.  GAF scores 
assigned at this time ranged from 30 to 35.  

A July 2004 VA outpatient treatment reports prior to the 
Veteran's discharge noted he was feeling better overall, was 
much stronger and brighter in affect.  He was noted to be not 
distressed or depressed.  The Veteran was found to be calm, 
cooperative and agreeable to remaining on the ward over the 
weekend.  His mood was euthymic with no suicidal or homicidal 
ideation expressed, no psychosis, and no hallucinations.  His 
cognitive functions were intact with good insight and 
judgment.  No psychiatric medications were prescribed and no 
psychiatric follow up was needed.

A January 2005 VA outpatient treatment report reflect that 
the Veteran was treated for and diagnosed with hypertension 
and acne rosacea.  His blood pressure at this time was 
146/85.  The Veteran's skin was noted to be essentially clear 
with only mild evidence of rosacea.  He was given 
tetracycline for his acne rosacea.

VA outpatient treatment reports from January 2005 also 
reflect that the Veteran was treated for alcohol withdrawal 
and was diagnosed with alcohol dependence disorder, active 
use, and complicated bereavement.  A GAF score of 35 was 
assigned.

In June 2005 the Veteran was admitted to the VA for 
depression and suicidal thoughts.  His behavior and emotional 
problems prior to admission were characterized by depression, 
anxiety and fleeting suicidal ideations.  His last reported 
use of alcohol was in March 2005.  A mental status evaluation 
revealed that the Veteran appeared well kept with controlled 
behavior.  His speech was fluent.  Sensorium, orientation and 
memory were intact.  His attitude was cooperative, affect was 
wide range and mood was "just fine."  Thought content was 
negative for any abnormal beliefs or delusions.  Thought 
processes were clear.  No auditory hallucinations, visual 
hallucinations, suicidal ideation or homicidal ideations were 
found.  No obsessions or compulsions were noted.  Insight, 
judgment and control were good.  The Veteran was diagnosed 
with depressive disorder, not otherwise specified and alcohol 
dependence in early remission.  A GAF score of 35 was 
assigned. 

In June 2005, a VA examination for mental disorders was 
conducted wherein the examiner initially noted that the 
Veteran was admitted to the VA in July 2004 for alcohol 
dependence and rule out anxiety disorder and was later 
treated at the VA in the Acute Psychiatry Unit in June 2005 
for which he was diagnosed with depression, not otherwise 
specified, which was due to suicidal ideation previous to 
admission with a GAF score of 35.  The examiner noted that 
the Veteran had worked for the last nine years for a gasoline 
sales organization and was terminated in March 2005 due to 
the determination he was impaired at work with alcohol on his 
breath.  The Veteran's subjective complaints included 
increased alcohol consumption over the past three years, 
depression and anxiety.  He was very discouraged since March 
and had tried to find work but was unsuccessful.  He reported 
anxiety and worry was difficult to control and included 
restlessness, fatigue, difficulty concentrating, muscle 
tension and sleep disturbance which the examiner noted caused 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.

A mental status examination revealed the Veteran was fully 
cooperative and had good rapport.  His hygiene and appearance 
were within normal limits.  His mood was mildly anxious and 
affect was congruent.  Speech was clear, coherent and goal-
directed with no impairment in the communication process.  He 
denied perceptual anomalies or thought disorder.  His insight 
and judgment were fair.  He denied any suicidal or homicidal 
ideation.  The Veteran reported sleep impairment, difficulty 
with impulse control and fully handled his own activities of 
daily living.  The examiner noted the Veteran's social 
functioning was moderately to severely impaired as he was a 
loner and preferred to isolate alone at home.  The examiner 
also found that the Veteran's daily activities were very 
minimal and quite withdrawn.  The Veteran was diagnosed with 
generalized anxiety disorder and alcohol dependence.  He was 
assigned a GAF score of 35.  The examiner concluded that the 
Veteran's social and occupational functioning were moderately 
impaired but made worse when he drank heavily which had been 
the case in recent years.  Finally, the examiner opined that 
he could not consider the Veteran unemployable at the present 
time, and if he can continue control his drinking, it would 
be anticipated that he could find employment in the near 
future.  

In a June 2005 VA examination for general medical 
disabilities, the Veteran reported he lost his job recently 
and was unable to find employment although he applied to 
several places and had not heard back.  He also reported he 
would be able to work in the retail area.  He used a cane 
over the last couple of months because he had increased 
weakness to his legs with walking and had some pain but 
denied any other pathology.  The Veteran reported being 
treated by his primary care physician for his rosacea and 
that his last flare-up was six months ago after running out 
of tetracycline.  He had been on tetracycline since 1997 and 
for the most part the rosacea was under control.  He reported 
using clotrimazole cream twice a day for his tinea dermatitis 
over the last two weeks which had improved greatly.  Neither 
the rosacea or tinea dermatitis interfered with the Veteran's 
activities.  The Veteran reported a diagnosis of hypertension 
which was treated conservatively and responding to medication 
and he denied any problems with his mitral valve disorder or 
left inguinal hernia.  

A physical examination reflected the Veteran was alert and 
oriented times three.  He walked with a cane and had a normal 
gait.  His blood pressures were 162/92, 153/99 and 156/95.  
Some flaking over the bilateral plantar aspects of the feet 
was noted approximately one percent of the total body surface 
area of less than 0.5 percent with 0 percent of exposed areas 
affected.  No rash on the face was found and rosacea was 
under control.  The Veteran's affect was flat and he appeared 
depressed, although he engaged well in eye contact and 
conversation.  The Veteran was diagnosed with bilateral foot 
dermatitis, rosacea, generalized anxiety disorder, 
hypertension, left inguinal hernia and mitral valve 
regurgitation.  The examiner opined that the Veteran was 
employable in a retail setting and noted that he was entering 
alcohol rehab tomorrow to get better control of that 
condition which had caused him to lose his job that he had 
for nine years.

A December 2005 VA treatment report reflects that the Veteran 
was admitted to the VA for treatment for his depression.  He 
reported intermittent suicidal rumination but no plans.  The 
Veteran reported having depression, anxiety, poor sleep but 
no psychoses, cognitive impairment, drug abuse or alcohol 
abuse.  He reportedly last used alcohol in March 2005.  A 
mental status examination revealed the Veteran appeared well 
kept with controlled behavior, cooperative attitude, fluent 
speech and an intact memory, sensorium and orientation.  His 
affect was normal, mood was cooperative, insight was good, 
judgment was good and control was good.  No evidence of 
delusions, auditory hallucinations, visual hallucinations, 
suicidal ideation, homicidal ideation, obsessions or 
compulsions were noted.  The Veteran was diagnosed with 
depressive disorder, not otherwise specified and alcohol 
dependence by history, currently in early remission.  He was 
assigned a GAF score of 40.  It was noted that the Veteran 
would be transferred to ward 9B.

VA treatment reports reflect that the Veteran was admitted to 
the 9B Biopsychosocial Rehabilitation Program from December 
2005 to June 2006 for alcohol dependence and stabilization of 
his depression, not otherwise specified, with anxious 
features.  These records also reflect that since July 2004, 
the Veteran had been admitted on five occasions in July 2004, 
January 2005, June 2005, November 2005 and December 2005 for 
symptoms related to alcohol dependence and depression.  VA 
outpatient treatment reports during this period noted that 
the Veteran was homeless upon arrival and had no job although 
he later completed all the required classes and worked in 
incentive therapy (IT) and was placed in the Vocational 
Integration Program (VIP) where he continued to work 
successfully in the laundry.  Prior to the December 2005 
admission, the Veteran had one suicidal plan.  VA treatment 
records during this period also reflect that the Veteran 
reported having two suicidal thoughts with vague plans since 
2003 and none previous to that date and he denied homicidal 
thoughts, intent or plans.  The Veteran reported during this 
time that he found himself getting angry easily in stores 
when he had to wait with no outbursts or assaults and had 
current symptoms of depression, anxiety, sensitivity to 
environmental stimuli and sleep problems.  He denied any 
psychosis or memory problems.  He also reported never seeking 
outpatient psychiatric treatment.  The Veteran was also 
applying to jobs.

VA mental status evaluations from December 2005 to June 2006 
reflect that the Veteran was alert and oriented times three, 
he had a good appearance and was neatly dressed and groomed.  
He had no psychomotor retardation or agitation.  He was found 
to be cooperative and a reliable data source.  The Veteran 
denied any perceptual distortions, auditory or visual 
hallucinations or suicidal or homicidal ideations.  His 
speech was at a normal rate, volume and tone and his eye 
contact modulated appropriately.  The Veteran's mood was good 
and his affect was full range and congruent with his 
expressed mood.  Insight, judgment, concentration and 
attention and memory were good.  The Veteran denied any 
feelings of depression and had no evidence of manic symptoms.  
He also denied impulsivity and irritability and none was 
evident.  He was diagnosed with alcohol dependence, 
generalized anxiety disorder, depressive disorder, not 
otherwise specified and nicotine dependence.  GAF scores 
ranged from 40, upon admission in December 2005, to 70, upon 
discharge in June 2006.  

A private medical record from February 2006 reflects that the 
Veteran was hospitalized for syncope episode with orthostatic 
hypotension.  A private physician opined that he suspected a 
cardiac arrhythmia or a neurologic event was exceedingly low.  
Syncope however, was not attributed to any particular 
condition.

In his August 2006 Notice of Disagreement, the Veteran 
reported that he began working in the VA therapeutic work 
program doing IT from December 2005 to March 2006 and then 
working in the compensated work therapy (CWT) program from 
March 2006 to the present (August 2006).  He also stated he 
had tried to obtain employment at various gas stations and 
the VA temporary laundry employment.  Finally, the Veteran 
reported that he was treated at the VA on an inpatient basis 
from November 2005 to June 2006, he had suicide attempts in 
July 2005 and February 2006 and that his generalized anxiety 
disorder was more debilitating than the rating assigned.

VA outpatient treatment reports from August 2006 and December 
2006 reflect that the Veteran's VIP participation was 
extended through December 2006 after which he was discharged 
as he had reached the maximum benefit of the program due to 
little effort to find gainful employment and, despite 
receiving assistance, he never followed through with job 
applications and interviews. 

A December 2006 VA outpatient treatment report reflects that 
the Veteran received follow up treatment for his rosacea, at 
which time rosacea was not found.  The Veteran was diagnosed 
with acne and continued using tetracycline for such.  

In a January 2007 VA outpatient treatment report, the Veteran 
reported his depression was a seven out of 10 on a scale of 
one to 10, with 10 being the most depressed.  There was no 
evidence of lethality, delusion or paranoid material, 
irritability or agitation.  The Veteran was able to locate a 
job due to his landlord's threatening him because of non 
payment and was currently employed at this time.  A mental 
status examination reflects that the Veteran was alert and 
oriented times three, provided good eye contact and appeared 
pleasant and polite.  His mood was mildly depressed and his 
affect was restricted but nothing significant.  He seemed 
amiable, pleasant and enthusiastic about his new job.  No 
psychiatric disturbances were noted.  Insight and judgment 
were fair, cognitive processes were intact and no suicidal or 
homicidal ideations, intentions or plans were noted.  The 
Veteran's condition was assessed as stable at this time.  He 
was diagnosed with depression, not otherwise specified, and 
assigned a GAF score of 70.

An April 2007 VA outpatient treatment report the Veteran was 
noted to be doing basically very well with no evidence of 
depression or agitation except for reportedly a few days.  He 
also reported being hired from part-time to full-time.  A 
mental status evaluation found the Veteran was alert and 
oriented times three, friendly, cooperative, compliant, 
amiable and pleasant.  Mood was mildly depressed and affect 
was mildly constricted, though nothing significant, and much 
improved.  The Veteran seemed to like his job which pleased 
him.  No psychiatric disturbances were noted.  Insight and 
judgment were good.  Cognitive processes were intact.  Speech 
was at normal rate and rhythm.  Thoughts were organized.  No 
suicidal or homicidal ideation, intention or plan was noted.  
The Veteran was assessed to have maintained the stability of 
his condition.  He was diagnosed with depression, not 
otherwise specified.  A GAF score of 71 was assigned.

VA outpatient treatment reports reflect that the Veteran was 
employed from January 2007 to June 2007.  A May 2007 report 
notes that he was hired from part time to full time and June 
2007 VA outpatient treatment report notes that the Veteran 
lost his job in the past week.  However, July 2007 and August 
2007 VA outpatient treatment report noted that he had not 
been employed for almost three months.

The Veteran reported in August 2007 that he was employed from 
January 2007 to April 2007 and that he lost his employment 
due to depression and anxiety.  

An August 2007 VA outpatient treatment report reflects that 
the Veteran was still unemployed at this time and was 
admitted to the VA domiciliary program with primary focus on 
vocational rehab and homelessness.  He reported he had not 
had any alcohol since Thanksgiving of 2006.  He was found to 
be pleasant, cooperative, able to share information and 
showed good judgment and insight.  He denied any 
hallucinations, delusions, seizures or homicidal ideation, 
although he did report having some suicidal ideation with a 
plan about 2 weeks ago.  He reportedly did not have those 
thoughts at the time of this evaluation.  A mental status 
evaluation reflected that the Veteran was alert, oriented, 
anxious and able to maintain good eye contact.  He had some 
hesitancy in speech initially which was not persistent. His 
mood was anxious and not depressed.  His affect was full 
range with mood congruent.  No psychosis or mania was noted.  
Cognitive functions were intact.  He was sleeping well and 
was taking tetracycline for his acne.  Medication for 
depression was also issued at this time.  

In a later August 2007 VA outpatient treatment report, the 
Veteran reported feeling somewhat depressed about the series 
of circumstances including, being laid off from his job in 
April 2007, not having any monies coming in and losing his 
apartment as a result.  A mental status evaluation revealed 
that he was alert, oriented, dressed appropriately and was 
neat and clean in his appearance.  His mood was anxious, 
affect was congruent to his mood and no depression was noted.  
Conversations were lively and spontaneous.  No evidence of 
psychosis or mania was found.  Insight and judgment were fair 
to good.  Cognitive processes were intact.  The Veteran 
denied any suicidal or homicidal ideations, intentions or 
plans.  The Veteran was looking for a job at this time but 
was working in the IT department currently.  

A December 2007 VA outpatient treatment report reflects that 
the Veteran was currently homeless, unemployed since April 
2007 and last worked at "Pactiv" until early May 2007.  The 
Veteran reported ongoing sobriety with one period of relapse 
in Thanksgiving in the last year.  He was found to be 
pleasant, cooperative, able to share information, had good 
judgment and insight with an anxious but not depressed mood.  
A mental status evaluation revealed that the Veteran was 
alert, oriented, anxious and able to maintain good eye 
contact.  He had some hesitancy of speech initially, noted as 
not persistent.  His mood was found to be anxious and not 
depressed with a full range and mood congruent affect.  No 
psychosis or mania was found.  The Veteran's cognitive 
functions were intact.  He continued to work in the IT 
program in the laundry services.  He was diagnosed with 
historically alcohol dependence disorder, reported to be one 
year in remission, homelessness and depressive disorder, not 
otherwise specified.  A GAF score of 65 was assigned.

VA outpatient treatment reports from December 2007 to March 
2009 reflect that the Veteran was hired by "Petr-all 
Petroleum and Express Mart" in December 2007 and 
subsequently had reported periodically being gainfully and 
happily employed in February 2008, December 2008 and March 
2009.  

A March 2009 VA outpatient treatment report noted that the 
Veteran was again recently admitted to the VA domiciliary due 
to homelessness, however, he reported that he continued to 
work at "Express Mart" and enjoyed it.  He was a little 
depressed and was not drinking, although he had a drink once 
in a while.  A mental status examination revealed that the 
Veteran was alert, oriented times three, friendly, 
cooperative and compliant.  His conversation was rational, 
relevant and coherent.  Insight and judgment were good.  
Cognitive processes were intact.  Mood was mildly depressed.  
Affect was mildly restricted, nothing significant noted.  
Speech was normal rate and rhythm.  Sensorium was clear.  He 
initiated meaningful and substantive conversations and was 
very responsive to questioning.  No suicidal or homicidal 
ideation, intention or plan as found.  He was diagnosed with 
alcohol dependence disorder, reported to be a 2 year 
remission, and depressive disorder, not otherwise specified.  
A GAF score of 65 was assigned.

The Veteran was scheduled for a VA examination in April 2009.  
An April 2009 note found that he failed to appear to the 
examination.  

Analysis

A.  Subjective standard

Pursuant to 38 C.F.R. §§ 4.16(a) and 4.17, the Veteran is 
entitled to a permanent and total disability rating for 
nonservice-connected pension purposes if he unable to secure 
or follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more, if such disabilities are of a 
permanent nature.  38 C.F.R. § 4.17.

The record reflects that the Veteran suffers from the 
following disabilities:  generalized anxiety disorder, rated 
50 percent; hypertension, rated 10 percent; and bilateral 
foot dermatitis, rosacea, left inguinal hernia, and mitral 
valve regurgitation, each rated 0 percent; with a combined 
rating of 60 percent.  

        1.  Psychiatric Disorder

The Veteran's current generalized anxiety disorder is rated 
under Diagnostic Code 9400 and is evaluated pursuant to the 
General Rating Formula for Psychoneurotic Disorders which 
provides for the following ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

In this case, the Veteran's disability is not ratable at 70 
percent or more.  His psychiatric condition, diagnosed as 
depressive disorder and generalized anxiety disorder, is not 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The Board acknowledges that while the Veteran had been 
admitted to the VA on several occasions from July 2004 to 
March 2009 for treatment of a psychiatric disability 
concurrent with alcohol dependence and detoxification, 
vocational rehabilitation and, at times, homelessness, the 
record is not productive of any severe impairment of 
occupational functioning due to his psychiatric disability.  
In fact, in July 2004 and January 2005, the Veteran admitted 
himself to the VA on the basis of his alcohol dependence 
problem and was treated subsequently for his psychiatric 
disability.  In this regard, the Board notes that the Veteran 
was also assigned GAF scores throughout the record which 
ranged from 30 to 71, thereby indicating mild to serious 
symptoms, however, such scores were attributed to both the 
Veteran's diagnoses of a psychiatric disability and alcohol 
dependence.  In addition, the symptomatology described in the 
record fails to more nearly approximate the criteria for a 70 
percent rating at any point during the course of the appeal.  
Finally, the Board acknowledges that while suicidal ideation 
had been noted in the record, suicidal ideation alone is not 
sufficient to assign a higher disability rating without the 
accompanying symptoms required for a 70 percent disability 
rating.  

Moreover, while the Veteran was admitted to the VA in June 
2005 for depression and suicidal thoughts and was assigned a 
GAF score of 35, the symptomatology described in the mental 
status evaluation again failed to more nearly approximate the 
criteria for a 70 percent rating.  The Veteran's symptoms 
included fluent speech, intact memory, orientation and 
sensorium, cooperative attitude, wide range affect, a "just 
fine" mood, no abnormal beliefs or delusions, clear thought 
processes, no hallucinations, no suicidal or homicidal 
ideation, no obsessions or compulsions and good insight and 
judgment.  

With respect to the June 2005 VA examination for mental 
disorders, the Board notes that while the Veteran was 
assigned a GAF score of 35, indicating serious symptoms, and 
the examiner found the Veteran to be moderately to severely 
impaired, the mental status examination revealed the Veteran 
was cooperative with good rapport and normal hygiene and 
appearance, no impaired speech or communication, no 
perceptual abnormalities, no thought disorder, a mildly 
anxious mood, congruent affect, fair insight and judgment and 
no suicidal or homicidal ideation.  Thus, the documented 
symptomatology did not more nearly approximate the criteria 
for a 70 percent disability rating.  Furthermore, the 
examiner concluded that the Veteran's social and occupational 
functioning were moderately impaired but made worse when he 
drank heavily which had been the case in recent years.  
Finally, both the June 2005 VA examiners opined that the 
Veteran was not unemployable at the present time, was 
employable in a retail setting and that if he could continue 
control his drinking he could find employment in the near 
future.

Finally, the Board finds that VA records from June 2006 to 
March 2009 reflect an improvement in the Veteran's overall 
symptomatology and that he even managed to obtain employment 
from January 2007 to April 2007, with some indication of full 
time employment with "Pactiv" in May 2007 and June 2007, 
and from December 2007 continuing through March 2009.  His 
psychiatric symptomatology during this period was also 
productive of a mildly depressed mood or an anxious mood with 
no depression, a mildly restricted or constricted affect to a 
full range affect, no delusions, no hallucinations, no 
suicidal or homicidal ideation, fair to good judgment and 
insight, normal speech, intact cognitive processes, no 
psychosis or mania, and the Veteran was alert and oriented 
times three.  While an August 2007 VA outpatient treatment 
report noted some suicidal ideation with a plan about 2 weeks 
earlier, the Veteran did not report having any suicidal 
ideation during that examination or thereafter, and, as noted 
above, suicidal ideation alone is not sufficient to assign a 
higher disability rating without the accompanying symptoms 
required for a 70 percent disability rating.

In short, as discussed above, the Veteran's level of 
psychiatric disability has not been shown to rise to the 
level severity contemplated in the criteria for a 70 percent 
disability rating under DC 9400. Accordingly, a disability 
rating of 70 percent would not be warranted for the Veteran's 
psychiatric disability.

        2.  Hypertension

The Veteran's current hypertension is rated under Diagnostic 
Code 7101 which provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  

Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

In this case, the Veteran's hypertension is not ratable at 20 
percent or more under Diagnostic Code 7101 as there is not 
evidence of diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  In this regard 
the Board notes that the Veteran was diagnosed with 
hypertension in January 2005 with a blood pressure of 146/85.  
In a June 2005 VA examination for general medical 
disabilities the Veteran was diagnosed with hypertension 
which reportedly had been treated conservatively and was 
responding to medication.  His blood pressures during this 
examination were recorded as 162/92, 153/99 and 156/95.  
Accordingly, the Veteran's hypertension is not ratable at 20 
percent or higher.  
        
        3.  Bilateral Foot Dermatitis

The Veteran's current bilateral foot dermatitis is rated 
under Diagnostic Code 7806 which provides disability ratings 
for dermatitis and eczema.  

Dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 
12-month period, is rated noncompensably (0 percent) 
disabling.  Dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period, is rated 10 percent disabling.  Dermatitis or 
eczema that involves 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

In this case, the Veteran's bilateral foot dermatitis is not 
compensably ratable at 10 percent or more under Diagnostic 
Code 7806 as there is no evidence of dermatitis that involves 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  In this regard, the June 2005 VA 
examination for general medical disabilities reflected that 
the Veteran's bilateral foot dermatitis was productive of 
some flaking over the bilateral plantar aspects of the feet 
involving approximately one percent of the total body surface 
area of less than 0.5 percent with 0 percent of exposed areas 
affected.  The Veteran also reported in the June 2005 VA 
examination that he used clotrimazole cream twice a day for 
his tinea dermatitis over the last two weeks which had 
improved greatly.  Accordingly, the Veteran's bilateral foot 
dermatitis is not compensably ratable at 10 percent or 
higher.  



        4.  Rosacea 

The Veteran's current rosacea is rated under Diagnostic Code 
7828 which provides ratings for acne, including deep acne.  
Acne is to be rated either under the criteria of Diagnostic 
Code 7828 or rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  

Diagnostic Code 7828 provides that superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is rated noncompensably (0 percent) disabling.  Deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck, or; deep acne 
other than on the face and neck, is rated 10 percent 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck, is 
rated 30 percent disabling.  38 C.F.R. § 4.118. 

In this case, the Veteran's rosacea is not compensably 
ratable at 10 percent or more under Diagnostic Code 7828 as 
there is no evidence of deep acne (deep inflamed nodules and 
pus-filled cysts) affecting less than 40 percent of the face 
and neck, or; deep acne other than on the face and neck.  In 
this regard the Board notes that the medical evidence of 
record reflects that the Veteran's rosacea was productive of 
clear skin with only mild evidence of rosacea in January 
2005, no rash on the face with rosacea under control in June 
2005 and no rosacea was found in December 2006.  The medical 
evidence of record reflects however, that the Veteran was 
diagnosed with acne and acne rosacea and continued on using 
tetracycline.  In addition, during the June 2005 VA 
examination for general medical disorders, the Veteran 
reported being treated by his primary care physician for his 
rosacea and that his last flare-up was six months ago after 
running out of tetracycline.  As the medical evidence of 
record reflects no findings of deep acne at any time, the 
Board finds that the Veteran's rosacea is not compensably 
ratable at 10 percent or higher.  

Moreover, the Board has considered other applicable 
diagnostic criteria, however, as the medical evidence of 
record was absent of any findings of disfigurement of the 
head, face or neck or scars, and the Veteran was 
predominantly treated for acne and rosacea acne, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804 and 7805 do not apply in 
this case.

        5.  Left Inguinal Hernia 

The Veteran's current left inguinal hernia is rated under 
Diagnostic Code 7338 which provides ratings for inguinal 
hernia.  

Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  Large inguinal 
hernia, postoperative recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling.  A Note 
to Diagnostic Code 7338 provides that 10 percent is to be 
added for bilateral involvement, provided the second hernia 
is compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114. 

In this case, the Veteran's left inguinal hernia is not 
compensably ratable at 10 percent or more under Diagnostic 
Code 7338 as there is no evidence of a postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt.  In this regard, the Board notes that the 
medical evidence of record is absent of any findings of post 
operative treatment of a left inguinal hernia at any time.  
In fact, the June 2005 VA examination for general medical 
disorders noted that the Veteran denied any problems with his 
left inguinal hernia.  Accordingly, the Veteran's left 
inguinal hernia is not compensably ratable at 10 percent or 
higher.  
        
        
        
        
        6.  Mitral Valve Regurgitation

The Veteran's current mitral valve regurgitation is rated 
under Diagnostic Code 7000 (for valvular heart disease).  

Under DiagnositicCode 7000, a 10 percent rating contemplates 
that a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or with continuous medication required.  A 30 
percent rating is available where a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is available 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 100 
percent rating is warranted during active infection or where 
the valvular heart disease results in chronic congestive 
heart failure; or where a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Code 7000.

In this case, the Veteran's mitral valve regurgitation is not 
compensably ratable at 10 percent or more under Diagnostic 
Code 7000 as there is no evidence of a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or with 
continuous medication required.  In this regard, the Board 
notes that the medical evidence of record is absent of any 
findings of treatment of a mitral valve regurgitation at any 
time.  In fact, the June 2005 VA examination for general 
medical disorders noted that the Veteran denied any problems 
with his mitral valve regurgitation.  In addition, while the 
private medical records from February 2006 reflect treatment 
for syncope episode with orthostatic hypotension, syncope was 
not found to have been associated with the Veteran's cardiac 
disability.  As such, the Veteran's mitral valve 
regurgitation is not compensably ratable at 10 percent or 
higher.  

Accordingly, the Veteran does not meet the "subjective 
criteria" of 38 C.F.R. § 4.17 with respect to 
unemployability, as the record does not reflect that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single permanent disability 
ratable at 60 percent or more, or as a result of two or more 
permanent disabilities, with at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

B.  Objective standard

The Board finds that the Veteran does not meet the "objective 
standard" of a permanent and total disability rating for 
nonservice-connected pension purposes under 38 U.S.C.A. § 
1502(a)(4) and 38 C.F.R. § 4.15, because the record does not 
reflect impairment of mind or body that is both reasonably 
certain to continue throughout the life of the Veteran and 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  The record does 
not reflect that the Veteran's disability is sufficiently 
disabling to be permanently and totally disabling for the 
average person.

The Board notes that, even with consideration of the 
Veteran's periods of treatment for alcohol dependence and his 
psychiatric disability, the record does not reflect 
disability productive of any severe impairment of 
occupational functioning.  While medical records from July 
2004 through June 2006, including VA treatment records and a 
June 2005 VA examination, consistently reflect GAF scores of 
30 to 40 indicating serious symptomatology, including reports 
of suicidal ideation, the actual mental status evaluations 
reflect symptoms which were more mild to moderate in 
severity.  The Veteran's symptoms included intact cognitive 
processes, no obesessional rituals, no homicidal ideation, no 
deficiency in thought processes, no delusions, hallucinations 
or psychoses, fair to good insight and judgment, orientation 
times three, depression, anxiety, poor sleep at times, intact 
memory and a constricted, congruent, wide-ranged and normal 
affect.  In addition, as the Veteran was continually 
diagnosed concurrently with alcohol dependence and a 
psychiatric disability, his low GAF scores, which indicated 
more serious symptoms than his the actual symptomatology 
noted by examination, were not be attributed solely to either 
diagnosed condition.  In fact, the evidence of record 
reflects that the Veteran admitted himself to the VA in July 
2004 and January 2005 for his alcohol dependence and a June 
2005 VA examination for psychiatric disabilities noted that 
the Veteran was terminated in March 2005 due to the 
determination he was impaired at work with alcohol on his 
breath.  

The Board also notes the findings of the June 2005 VA 
examination for mental disorders, which reported that that 
the Veteran's social and occupational functioning were 
moderately impaired but made worse when he drank heavily 
which had been the case in recent years.  The examiner from 
the June 2005 VA examination for mental disorders also opined 
that he could not consider the Veteran unemployable at the 
present time, and if he can continue control his drinking, it 
would be anticipated that he could find employment in the 
near future.  In addition, in the examiner in the June 2005 
VA examination for general medical disabilities, found that 
the Veteran was employable in a retail setting and noted that 
the Veteran was entering alcohol rehab to get better control 
of that condition which had caused him to lose his job that 
he had for nine years.  

VA outpatient treatment reports also reflect that the 
Veteran's symptomatology improved from June 2006 to March 
2009 with evidence of more mild to moderate symptomatology.  
During this period the Veteran was able to obtain employment 
from January 2007 to April 2007, with some indication of full 
time employment with "Pactiv" in May 2007 and June 2007 and 
from in December 2007 through March 2009.  These records also 
reflect that the Veteran was discharged from the VIP program 
in December 2006, due to little effort to find gainful 
employment and, despite receiving assistance, he never 
followed through with job applications and interviews.

The Board again notes the Veteran's several periods of 
treatment at the VA from July 2004 to June 2006 and in August 
2007, during which time the Veteran's generalized anxiety 
disorder, also diagnosed as depressive disorder, was 
productive of some serious symptomatology such as suicidal 
ideation, and that the Veteran at the time reported that he 
had had suicidal ideation, depression, anxiety, sleep 
disturbance, distress, poor appetite and insomnia.  However, 
the record indicates that the severity of the Veteran's 
symptoms noted during these periods were temporary, and not 
characteristic of the Veteran's generalized anxiety disorder 
throughout the duration of this appeal period as the 
symptomatology noted above was reflective of being mild to 
moderate in severity.

Furthermore, while the record reflects physical problems, 
such as hypertension, bilateral foot dermatitis and  rosacea 
which may be productive of some additional disability, it 
does not reflect any major physical problems that, even in 
combination with the Veteran's psychiatric disability, would 
cause an average person to be permanently and totally 
disabled.

The Board therefore finds that the Veteran's disabilities are 
not productive of impairment of mind or body that is both 
reasonably certain to continue throughout the life of the 
Veteran and sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.

C.  Extra-schedular consideration

Finally, the Board has considered a permanent and total 
disability rating for pension purposes on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2).  However, the Board 
finds that the Veteran is not unemployable by reason of his 
disabilities, age, occupational background and other related 
factors.

While the record reflects that the Veteran has had employment 
problems, it does not reflect that his disabilities render 
him unemployable, evening the context of his individual 
circumstances.  A March 2009 VA outpatient treatment report 
reflect that the Veteran was 61 years old.  

Although the evidence of record indicates that the Veteran 
has had employment problems, it does not indicate that the 
Veteran is unemployable due to his disabilities; rather, it 
indicates that the Veteran is able to work however, his 
employability was affected by his alcohol dependence and also 
by his effort in finding work.  In this regard, the Board 
points to the opinions of the June 2005 VA examiners, 
indicating that the Veteran's social and occupational 
functioning were moderately impaired but made worse when he 
drank heavily which had been the case in recent years, the 
Veteran was not unemployable and with continued control of 
his drinking he could find employment and that that the 
Veteran was employable in a retail setting.  In addition, VA 
outpatient treatment reports reflect that the Veteran had 
been discharged from the VIP program in December 2006, 
following two extensions, due to little effort to find 
gainful employment and despite receiving assistance he never 
followed through with job applications and interviews.  Thus, 
none of the medical evidence of record reflects that the 
Veteran's disabilities preclude him from securing and 
following substantially gainful employment, even when 
considering age, occupational background and other related 
factors.

Accordingly, the Board finds that referral to the Veterans 
Service Center Manager for authorization of a permanent and 
total disability rating for pension purposes on an extra-
schedular basis is not warranted under 38 C.F.R. § 
3.321(b)(2).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


